DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on February 12, 2021 has been received and the references listed thereon have been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action.
Presently, none of the claims being examined use the words “means” or “step” and thus no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Korfer et al., pn 6,875,314.
Regarding claim 1 and the claims dependent therefrom, Korfer discloses applicant’s claimed invention, and specifically discloses an apparatus with every structural limitation of applicant’s claimed invention including:
a filament body (e.g., 23, 24, 25; see Figs. 9-11, respectively) having a non-circular cross-sectional shape comprising at least three distinct sides (e.g., as shown in Figs. 9-11) wherein each of the sides is straight or convex (e.g., the sides are straight as shown in Figs. 9-11), the filament body having a longitudinal axis,
wherein the filament body further comprises vertices (e.g., see Figs. 9-11) equal in number to the number of the at least three distinct sides, the vertices being located where adjacent ones of the at least three distinct sides converge (e.g., as shown in Figs. 9-11), each of the vertices comprising a convex arc contour (e.g., see col. 2, lines 65-67 wherein it states that “rounded edges may be present”), and
wherein the filament body is fixedly twisted about its longitudinal axis (e.g., see the abstract, last two lines);
[claim 10] wherein each of the at least three distinct sides of the cross-sectional shape are free of convex grooves (e.g., as shown in Figs. 9-11).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Holland, pn 2,939,202 or, in the alternative, under 35 U.S.C. 103 as obvious over Holland, pn 2,939,202 in view of Official notice as evidenced by Gibson, Jr. pn 3,109,278.
Regarding claim 1 and the claims dependent therefrom, Holland discloses applicant’s claimed invention, and specifically discloses a flexible line (e.g., see Fig. 1) with every structural limitation of applicant’s claimed invention including:
a filament body (e.g., see Fig. 1) having a non-circular cross-sectional shape comprising at least three distinct sides (e.g., d, see Fig. 1) wherein each of the sides is straight or convex (e.g., the sides are convex as shown in Fig. 1), the filament body having a longitudinal axis,
wherein the filament body further comprises vertices (e.g., b, see Fig. 1) equal in number to the number of the at least three distinct sides, the vertices being located where adjacent ones of the at least three distinct sides converge (e.g., as shown in Fig. 1), each of the vertices comprising a convex arc contour (e.g., see each occurrence of b in Fig. 1), and
wherein the filament body is fixedly twisted about its longitudinal axis (e.g., see “twisting” in col. 7, line 61);
[claim 7] wherein each of the at least three distinct sides comprises a convex contour (e.g., as shown in Fig. 1);
[claim 8 (from 7)] wherein each of the convex contours does not exceed 50% of the distance between the cross-sectional shape side and a circle circumscribing the cross-sectional shape of the filament body when measured at a mid-point of the side (e.g., as shown in Fig. 1, which teaches one having ordinary skill in the art that the convex contour is concentric with the recited circle and does not exceed 50%);
[claim 9 (from 8)] wherein each of the convex contours is 33% of the distance between the cross-sectional shape side and the circle circumscribing the cross-sectional shape of the filament body when measured at a mid-point of the side (e.g., as shown in Fig. 1, which teaches one having ordinary skill in the art that the convex contour is concentric with the recited circle and does not exceed 33%);
[claim 10] wherein each of the at least three distinct sides of the cross-sectional shape are free of convex grooves (e.g., as shown in Fig. 1).
In the alternative, if it is argued that Holland does not sufficiently teach a configuration that is “the fixedly rotated about its longitudinal axis, such that each of the vertices follows a helical path along a length of the filament body’ as now set forth in claim 1, such a fixedly rotated configuration would have been obvious to one having ordinary skill in the art for at least the following reason(s).
The Examiner takes Official notice that it is old and well known in the art, particularly the textile art, to provide such a fixedly rotated (i.e., twisted) configuration for such filaments to gain various well known benefits. As evidence in support of the taking of Official notice, Gibson discloses an invention related to novel twisted multilobal monofilaments, wherein such filaments have a uniform twist that provides the benefit of exhibiting improved optical properties when utilized in certain applications, wherein such optical properties can range from intense to subdued uniform luster highlight or sparkle appearance, as well as improvements in manufacturing including improved resistance to the formation of picks and snags (e.g., see col. 2, lines 1-6). Therefore, it would have been obvious to one having ordinary skill in the art to provide the filament of Holland with such a fixedly rotated or twisted configuration to gain the well-known benefits including those described above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Korfer et al., pn 6,875,314.
Regarding claim 1 and the claims dependent therefrom, Korfer substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
[claim 2] wherein the filament body is fixedly twisted about its longitudinal axis at a rate of not more than one full 360 degree revolution of the filament body per 0.75 inches of the filament body;
[claim 3] wherein the filament body is fixedly twisted about its longitudinal axis at a rate of from 0.75 inches to 3.0 inches of the filament body per full 360 degree revolution of the filament body;
[claim 5 (from 3)] wherein the filament body is fixedly twisted about its longitudinal axis at a rate of between 1.6 and 1.7 inches of the filament body per full 360 degree revolution of the filament body;
[claim 4] wherein each of the convex arc contours has a radius R, and the ratio of the radius (R) to the diameter of a circle capable of circumscribing the cross- sectional shape of the filament body (D) is within the range of 0.05 to 0.30 (e.g., as shown in Figs. 9-11, Korfer teaches one having ordinary skill in the art a ratio at the lower end (i.e., near 0.05) or the recited ratio range), and wherein the filament body is fixedly twisted about its longitudinal axis at a rate of between 0.75 inches to 3.0 inches of the filament body per full 360 degree revolution of the filament body;
 [claim 6 (from 4)] wherein the filament body is fixedly twisted about its longitudinal axis at a rate of between about 1.6 to 1.7 inches of the filament body per full 360 degree revolution of the filament body;
Regarding claim 11 and the claims dependent therefrom, Korfer substantially discloses applicant’s claimed invention, and specifically discloses a flexible line with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a monofilament body (e.g., 23, 24, 25; see Figs. 9-11, respectively; see also the abstract, lines 3-4) having a non-circular cross-sectional shape comprising three (e.g., see Fig. 11), four (e.g., see Fig. 10), five (e.g., see Fig. 9), or six distinct sides wherein each of the sides is straight or convex (e.g., the sides are convex as shown in Figs. 9-11), the filament body having a longitudinal axis,
wherein the filament body further comprises vertices (e.g., see Figs. 9-11) equal in number to the number of the distinct sides, the vertices being located where adjacent ones of the distinct sides converge (e.g., as shown in Figs. 9-11), each of the vertices and comprising a convex arc contour (e.g., see col. 2, lines 65-67 wherein it states that “rounded edges may be present”),
wherein the filament body is fixedly twisted about its longitudinal axis at a rate of from 1.6 inches to 1.7 inches of the filament body per full 360 degree revolution of the filament body, and
wherein the string trimmer line is configured for use with a powered rotary trimmer device for cutting grass, weeds, and vegetation (e.g., this limitation does not clearly set forth any additional structure and thus is considered a functional recitation of intended use);
[claim 12] wherein each of the convex arc contours has a radius R, and the ratio of the radius (R) to the diameter of a circle capable of circumscribing the cross-sectional shape of the filament body (D) is from 0.05 to 0.3 (e.g., as shown in Figs. 9-11, Korfer teaches one having ordinary skill in the art a ratio at the lower end (i.e., near 0.05) or the recited ratio range);
[claim 13] wherein each of the convex arc contours has a radius R, and the ratio of the radius (R) to the diameter of a circle capable of circumscribing the cross-sectional shape of the filament body (D) is 0.2.
Thus, Korfer lacks:
(a)	the rate of twist of the filament body as follows:
[from claim 2] a rate of not more than one full 360 degree revolution of the filament body per 0.75 inches of the filament body;
[from claim 3] a rate of from 0.75 inches to 3.0 inches of the filament body per full 360 degree revolution of the filament body;
[from claim 5 (from 3)] a rate of between 1.6 and 1.7 inches of the filament body per full 360 degree revolution of the filament body;
[from claim 4] a rate of between 0.75 inches to 3.0 inches of the filament body per full 360 degree revolution of the filament body
[from claim 11] a rate of from 1.6 inches to 1.7 inches of the filament body per full 360 degree revolution of the filament body; and
(b)	the specific ratio of the radius (R) to the diameter of a circle capable of circumscribing the cross-sectional shape of the filament body (D) as follows:
[from 13] 0.2.
Regarding (a), it is respectfully submitted that the rate at which the filament body is twisted is dependent on the dewatering and or pore volume desired for a particular operation on a particular type of material. Obviously, to one having ordinary skill in the art, the less the rate (i.e., less twist per inch), the smoother and more reliable the flow rate for optimum dewatering characteristics. Therefore, to provide such a helical twist rate would be the mere discovery of the optimum or workable ranges within the general conditions of the prior art by routine experimentation and therefore obvious to one of ordinary skill in the art.
Regarding (b), it is respectfully submitted that the specific ratio provides a desired interaction with the workpiece, and to provide such a specific ratio would be the mere discovery of the optimum or workable ranges within the general conditions of the prior art by routine experimentation and therefore obvious to one of ordinary skill in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
July 2, 2022